DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AI.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/16/2022 and 11/22/2021 were filed and are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Almgren et al (US 4,559,585).
In regard to claim 1, Almgren et al disclose a microwave oven (Figure 1), comprising:
a cooking cavity that is enveloped by a cooking cavity wall (10);
a cooking appliance light (21);
an opening (11) in the cooking cavity wall which supports the cooking appliance light;
a shielding sleeve (14) arranged in the opening and configured to prevent an exit of microwaves through the opening out of the cooking cavity;
wherein the cooking appliance light includes a mounting plate (12) that includes a cut out in which the cooking appliance light is supported, 
wherein the mounting plate supports the shielding sleeve that envelops the light conductor rod, and
wherein the mounting plate is arranged at the cooking cavity wall and covers the opening. (Figure 1; see at least Col 2 Line 54 to Col 3 Line 14)
Almgren et al fail to disclose an LED illuminant and a light conductor rod. 
In an alternative embodiment (Figure 2), Almgren et al disclose a light conductor rod. 
It would have been obvious to one of ordinary skill in the art at the time of filing to install the light conductor rod of the second embodiment with that of the first in order to shape the resulting light distribution.
Moreover, LED a notoriously old and well-known. It would have been obvious to one of ordinary skill in the art at the time of filing to replace the light source of Almgren et al with that of an LED in order to improve energy efficiency, at least. 

In regard to claim 2, Almgren et al disclose that the shielding sleeve is configured as an individual component and includes a contact flange and an angled mounting base. (Figure 1; see at least Col 2 Line 54 to Col 3 Line 14)

In regard to claim 3, Almgren et al disclose that the mounting plate forms a receiving slot, and wherein the mounting base of the sleeve runs through the receiving slot and reaches behind the mounting plate on a side that is oriented away from the contact flange. (Figure 1; see at least Col 2 Line 54 to Col 3 Line 14)

In regard to claim 4, Almgren et al disclose that the mounting plate supports a seal (15 and 16) that closes an annular gap between the light conductor rod and the opening. (Figure 1; see at least Col 2 Line 54 to Col 3 Line 14)

In regard to claim 5, Almgren et al disclose that the shielding sleeve supports a seal (15 and 16) that closes an annular gap between the sleeve and the light conductor rod. (Figure 1; see at least Col 2 Line 54 to Col 3 Line 14)

In regard to claim 6, Almgren et al fail to disclose that the shielding sleeve includes cut outs in a sleeve wall and is configured as a mesh tube.
However, a solid tube is disclosed, and when it comes to shielding EM waves, a mesh tube and a solid tube are equivalent as long as the mesh to tight enough relative to the intended captured waves. Where a mesh tube is an art recognized alternative in the case, it would have been obvious to one of ordinary skill in the art at the time of filing to replace the solid tube of Almgren et al with that of a mesh tube to simplify manufacturing by increasing assembly tolerances. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gaydoul et al (US 2005/0259931 A1) disclose a fiber-optic device.
Cho (US 2006/0027574 A1) disclose a microwave.
Brabec et al (US 2016/0258616 A1) disclose a luminaire for an appliance.
Baumeister et al (US 2018/0066850 A1) disclose an appliance light.
Signorino et al (US 10,655,863 B1) disclose a luminaire for an appliance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222. The examiner can normally be reached 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E DUNAY/Examiner, Art Unit 2875